Citation Nr: 1507884	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a migraine headache disorder, to include as secondary to a chronic acquired psychiatric disorder.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge of the Board in November 2014, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration of it.  

The issue of service connection for a chronic acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current headache disorder.   


CONCLUSION OF LAW

The criteria for service connection for migraine headache disorder, to include as due to a psychiatric disorder, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in a May 2010 letter.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary as the evidence does not indicate that the claimed disability or symptoms may be associated with an established event, injury, or disease in service or with another service-connected disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

The Veteran's service treatment records are silent for reference to headaches, and on service discharge examination in April 1968, the Veteran denied having or having had frequent or severe headaches and his head and neurology were clinically normal.  

The Veteran received VA educational benefits from 1973 to 1976 without filing claims for service connection.  

Medical records have been obtained date from 1997 to present without showing a headache disorder.  The only mention of headaches in any of them is in a March 2010 VA medical record which shows that hypertension had been diagnosed 3 months earlier, and that the Veteran reported that headaches had stopped once he got on the blood pressure medicine.  

The Veteran has testified in January 2014 that he feels he has headaches which are related to service experiences such as artillery fire bouncing him around while he was in an artillery unit in service.  

Based on the evidence, the Board concludes that service connection is not warranted for a headache disorder.  First, the preponderance of the evidence indicates that the Veteran does not have a current headache disorder.  None has been diagnosed.  To the contrary, in January 2009, which was before the claim was filed in April 2010, the Veteran indicated that he did not have headaches anymore.  Moreover, medical records of record show treatment for other problems from the 1990's to more currently without diagnosing headaches, and neurological findings in them have been normal.  Secondly, even if the Veteran does have a current headache disorder, the preponderance of the evidence indicates that it was not manifest in service or until years after service, and that is unrelated to service or to a psychiatric disorder.  The only mention of headaches was from the Veteran in March 2009, and at that time, the Veteran indicated that they had stopped after he had been started on hypertension medication about 3 months earlier.  Also, the Veteran had been in receipt of VA educational benefits shortly after service without claiming service connection for headaches.  

Furthermore, while he reported in his April 2010 claim that headaches started in service, during his November 2014 hearing, he denied this and instead indicated that they started just after service discharge.  Neither of these is supported or credible.  To the contrary, it does not appear that a headache disorder was present before the Veteran's hypertension was manifest, which was many years after service.  While the Veteran may feel that headaches are due to service or to a psychiatric disorder, medical expertise is required to opine on these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Service connection for a migraine headache disorder, to include as secondary to a chronic acquired psychiatric disorder, is denied.

REMAND

The Veteran has appealed the RO's denial of service connection for a chronic acquired psychiatric disorder to include PTSD.  Service treatment records are silent for reference to psychiatric disorder, and while the Veteran has recently testified that he started receiving treatment within 6 months of service, the record as it stands does not show psychiatric treatment or diagnoses prior to March 2010, and when the Veteran filed his claim for service connection for PTSD in April 2010, he said it began in 2010.  He also reported at the time that he had had his appendix and colon removed in May 2009.  The Veteran has indicated that attempts to obtain relevant medical records of treatment since shortly after service discharge have been unsuccessful, due to doctors being deceased or their records being destroyed.  However, the Veteran has indicated that he first started working for Firestone in May 1968, and for a Casino in October 1992.  It is possible that he had a physical examination prior to securing each of those employments, and that the reports thereof are still available.   Accordingly, attempts to obtain the same will be made.   

Additionally, while a VA psychiatric examiner who examined the Veteran in August 2010 found that no psychiatric diagnosis was warranted on Axis I, and records prior to March 2010 do not show psychiatric complaints, treatment, or diagnoses, a March 2010 VA medical record shows the Veteran reporting symptoms going on for years "since the war."  January 2012 VA medical records show diagnoses of anxiety disorder and recurrent major depression.   It is unclear whether the Veteran has a current (at any time since the claim was filed in April 2010) chronic acquired psychiatric disorder, and he is claiming that it is due to service experiences.  Service stressors which he has mentioned have included fearing for his life while stationed in Vietnam from October 1966 to October 1967, seeing and handling dead bodies, seeing people die and get hurt, and being subjected to mortar attacks every night while at Cu Chi.  In light of the provisions of 38 C.F.R. § 3.159, after further record development is exhausted, he should be examined as indicated below.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any employment physicals conducted in association with the Veteran's employment at Firestone from May 1968 and/or his employment at a Casino from January 1992.  

2.  After obtaining the above evidence to the extent available, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any chronic psychiatric disorder which has been in existence at any point since April 2010.  The claims file and copies of all pertinent records must be provided to the examiner for review in conjunction with the examination, with attention directed to this remand.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If a diagnosis of PTSD is appropriate but there are no stressors confirmed by the record, the examiner should determine whether PTSD is related to the Veteran's fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

e.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


